Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 March 02, 2010Stanley + Black & Decker IntegrationUpdate Integration Update 10: A Message from Your Integration Co-LeadersTo all Stanley and Black & Decker Associates,As we continue on the track to combining our two great companies, we’d like to update you on significant progress we made this past week with our integration planning process. We held a full-scale integration summit in Towson, Maryland, with a laser focus on designing and developing the next levels of our organization and ensuring we achieve stabilization on Day One.In the weeks following the announcement of our organizational superstructure, we asked our business and integration team leaders to structure their respective organizations with a singular emphasis on ensuring stability and business continuity, while positioning us for the future. We all know that the most immediate and important issue is ensuring that our two complex, global businesses can run effectively on the day after the transaction closes. To that end, our integration teams have been focused on what happens on “Day One” of the new company. This week we addressed a comprehensive list of questions—questions like reporting structures, benefits, payroll, billing, shipping, and much more—designed to achieve stabilization on Day One.As you can imagine, there are a multitude of questions that need to be answered and addressed.The Integration Teams made tremendous progress over the past month, and spent a significant amount of time addressing the critical Day One processes that will allow us to maintain focus running our core business. Our integration teams delivered a Day One organization structure that will be communicated in the days leading up to and immediately following closing. Depending on where you are in the combined company, you may or may not see significant change in your particular area on day one. While this may be a final structure in some cases, we should all view this as an interim “stabilization” structure to get through the period immediately following closing.We expect the close of the transaction to occur on March 12, 2010, and if that happens, on Monday, March 15, 2010, we will officially be Stanley Black & Decker, a globally diversified industrial company positioned to drive profitable growth. March 02, 2010Stanley + Black & Decker Integration Update Integration Update 10: A Message from Your Integration Co-LeadersWe understand that you have many questions regarding the next levels of the organization and, while we can’t address every concern today, we can assure you that we’re following a jointly-developed, jointly-driven process that holds at its core the best interests for the combined company. We are fully committed to communicating regularly with you and will answer your questions, as always, on the Stanley Black & Decker integration website.Thank you.Brett Bontrager & Tony Milando Integration Management Office Co-Chairs CAUTIONARY STATEMENTS Under the Private Securities Litigation Reform Act of 1995 Statements in this document that are not historical, including but not limited to those regarding the consummation of the proposed transaction between Stanley and Black& Decker and the realization of synergies in connection therewith, are “forward looking statements” and, as such, are subject to risk and uncertainty. Stanley’s and Black& Decker’s ability to deliver the results as described above is based on current expectations and involves inherent risks and uncertainties, including factors listed below and other factors that could delay, divert, or change any of them, and could cause actual outcomes and results to differ materially from current expectations. In addition to the risks, uncertainties and other factors discussed in this document, the risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied in the forward looking statements include, without limitation, those set forth in the “Risk Factors” section, the “Legal Proceedings” section, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and other sections of Stanley’s and Black& Decker’s Annual Reports on Form 10-K and any material changes thereto set forth in any subsequent Quarterly Reports on Form 10-Q, those contained in Stanley’s and Black& Decker’s other filings with the Securities and Exchange Commission, and those set forth below. These factors include but are not limited to the risk that regulatory and stockholder approvals of the transaction are not obtained on the proposed terms and schedule; the future business operations of Stanley or Black& Decker will not be successful; the risk that the proposed transaction between Stanley and Black& Decker will not be consummated; the risk that Stanley and Black& Decker will not realize any or all of the anticipated benefits from the transaction; the risk that cost synergy, customer retention and revenue expansion goals for the transaction will not be met and that disruptions from the transaction will harm relationships with customers, employees and suppliers; the risk that unexpected costs will be incurred; the outcome of litigation (including with respect to the transaction) and regulatory proceedings to which Stanley or Black& Decker may be a party; pricing pressure and other changes within competitive markets; the continued consolidation of customers particularly in consumer channels; inventory management pressures on Stanley’s and Black& Decker’s customers; the impact the tightened credit markets may have on Stanley or Black& Decker or customers or suppliers; the extent to which Stanley or Black& Decker has to write off accounts receivable or assets or experiences supply chain disruptions in connection with bankruptcy filings by customers or suppliers; increasing competition; changes in laws, regulations and policies that affect Stanley or Black& Decker, including but not limited to trade, monetary, tax and fiscal policies and laws; the timing and extent of any inflation or deflation in 2009 and beyond; currency exchange fluctuations; the impact of dollar/foreign currency exchange and interest rates on the competitiveness of products and Stanley’s and Black& Decker’s debt programs; the strength of the U.S. and European economies; the extent to which world-wide markets associated with homebuilding and remodeling continue to deteriorate; the impact of events that cause or may cause disruption in Stanley’s or Black& Decker’s manufacturing, distribution and sales networks such as war, terrorist activities, and political unrest; and recessionary or expansive trends in the economies of the world in which Stanley or Black& Decker operates, including but not limited to the extent and duration of the current recession in the US economy. Neither Stanley nor Black& Decker undertake any obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date hereof. Additional Information In connection with the proposed transaction, Stanley has filed with the Securities and Exchange Commission (the “SEC”) a Registration Statement on Form S-4 (File No. 333-163509) that includes a joint proxy statement of Stanley and Black & Decker that also constitutes a prospectus of Stanley. Investors and security holders are urged to read the joint proxy statement/prospectus and any other relevant documents filed with the SEC because they contain important information.
